DETAILED ACTION
This action is in response to the submission filed on 11/16/2021.  Claims 1-19 and 21 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments-Claim Objections
Applicant's amendments have been fully considered and they are persuasive. The objections are withdrawn.

Response to Arguments- 35 USC § 103
The rejection has been modified to address the filed claim amendments because the term “a desired future state of construction” changes the scope of the claim language. 
Argument 1:
Applicant argues on page 9 that Lee does not teach: “i) “A system for projecting an adaptive augmented reality content over a dynamically changing construction site”. Lee discloses a general system for projecting content accurately onto objects and/or onto surfaces within a scene. Lee does not contemplate use within a dynamically changing construction state.”
First, it is noted that the limitation in question is the preamble of the claim. Applicant is reminded that preambles are given little to no patentable weight. However, Lee discloses in the augmented reality in real-time using real-time 3D depth sensor and 3D projection techniques. A 3D sensor coupled to a computing device captures one or more scans of a physical object in a scene. The computing device generates a 3D model of the physical object based upon the one or more scans. The computing device determines a pose of the 3D model relative to a projector at the scene and predistorts image content based upon the pose of the 3D model to generate a rendered image map” and in para [0022], “generates a dynamic 3D model of the scene/object(s) as it receives scans from the sensor 102 and uses the dynamic 3D model as input to the 3D vision processing”. The dynamically changing construction site is taught by Golparvar-Fard, para [0026], “FIG. 19 shows various images exemplary of those are captured on a daily basis at a construction site” and para [0045], “Dynamic Occlusions: rapid movements of construction machinery and workers during the time photographs are taken”. Therefore Lee and Golparvar-Fard teach projecting an adaptive augmented reality content over a dynamically changing construction site. 
Argument 2:
Applicant argues on page 9 that Lee does not teach: “ii) “obtain a construction plan associated with a construction to be built in said scene” Lee discloses determining the instantaneous relative pose of objects and/or of the scene so that content may be projected accurately thereupon. Lee does not contemplate a plan concerning how these objects and/or how the scene is intended to move/grow. In short, Lee is concerned only with how things are, not how they are intended to progress”.
First, this limitation makes no mention of scenes moving or growing or progressing. The language of the limitation in question merely recites “a construction to be built”. Second, Lee is as-built and as-planned spaces may be fed into a Bayesian model and used to assess progress through a Support Vector Machine (SVM) classifier 290. Finally, the detected as-built elements, camera parameters plus 4D BIM may be stored in a detected dense 3D as-built model database 295 and be fed into a four-dimensional augmented reality (D.sup.4AR) viewer 270 to visualize the as-built and as-planned models, and to visualize progress deviations in an integrated fashion”. See also Golparvar-Fard, Abstract, “overlaying the 3D as-built model with the 3D as -planned model for joint visualization thereof to display progress towards completion of a structure shown in the 3D as -planned model”. An as-planned model would be the construction to be built. Therefore, Lee and Golparvar-Fard obtain a construction plan associated with a construction to be built in the scene. 
Argument 3:
Applicant argues on page 10 that Lee does not disclose “iii) “generate projectable visual content based on: 1) a desired future state of construction based on the construction plan”” and that “Lee discloses generating projectable visual content based solely on the current state (pose) of the objects and/or of the scene. Lee does not contemplate a desired future state of how the objects and/or how the scene should look and therefore plainly cannot generate projectable visual content based on the same. These distinguishing features of the invention 
The rejection has been modified to address the filed claim amendments because the term “a desired future state of construction” changes the scope of the claim language. Golparvar-Fard states that projectable visual content can be generated in para [0013], “displays the projection of voxel” and para [0079], “i.e., the boundaries of the voxel projection”. In addition, Golparvar-Fard states in the Abstract, “overlaying the 3D as-built model with the 3D as -planned model for joint visualization thereof to display progress towards completion of a structure shown in the 3D as -planned model”. An as-planned model would be the desired or anticipated future state of the construction. Therefore, Golparvar-Fard teaches generating projectable visual content based on a desired future state of construction based on a construction plan. 
Argument 4:
Applicant argues on page 10 that “Thus, to the extent that one of ordinary skill in the relevant art would even contemplate combining Lee and Golparvar-Fard (which is denied), such a combination would lack any provision for generating projectable visual content based on a desired future state of construction. From Lee one is taught to generate content based on the current instantaneous “pose” of an object/scene element. From Golparvar-Fard one is taught to construct a model of a current construction site status and contrast it with an existing planned model of the same. A combination of the two manifestly does not result in any conceivable creation of projectable visual content based on a desired future state of the construction.”
As stated above, Golparvar-Fard states that projectable visual content can be generated in para [0013], “displays the projection of voxel” and para [0079], “i.e., the boundaries of the voxel projection”. In addition, Golparvar-Fard states in the Abstract, “overlaying the 3D as-built model with the 3D as -planned model for joint visualization thereof to display progress towards completion of a structure shown in the 3D as -planned model”. An as-planned model would be the desired or anticipated future state of the construction. Therefore Golparvar-Fard teaches generating projectable visual content based on a desired future state of construction based on a construction plan. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lee (directed to projecting augmented reality of an image) with Golparvar-Fard (directed to applying augmented reality for monitoring an as-planned desired construction process) and arrived at projecting an augmented reality content in a construction site for a desired future state of construction. One of ordinary skill in the art would have been motivated to make such a combination to “gather, analyze, and visualize construction progress monitoring data (e.g., actual progress or as-built, expected progress or plan, and their deviations), which needs to be easily and quickly shared among project stakeholders” (Golparvar-Fard: para [0006]). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0358382 (“Lee”) in view of US 2013/0155058 (“Golparvar-Fard”).
Regarding claims 1 and 21, Lee teaches:
A system for projecting an adaptive augmented reality content over a dynamically changing site (Lee: Abstract, para [0004], “rapidly capturing a scene and/or object(s) within the scene as a 3D model, recognizing the features in the scene/of the object(s), and seamlessly superimposing a rendered image into the scene or onto the object(s) using 3D projection methods. The techniques also provide the advantage of tracking the pose of the object(s)/scene to accurately superimpose the rendered image, even where the object(s), scene, and/or the projector are moving”; para [0022], “generates a dynamic 3D model of the scene/object(s) as it receives scans from the sensor 102 and uses the dynamic 3D model as input to the 3D vision processing”), the system comprising:

a capturing device comprising at least one sensor configured to capture 3D images of a scene (Lee: para [0020], “system 100 includes a 3D depth sensor 102 (e.g., a 3D camera)”);

a computer processor configured to:

generate a 3D model of surfaces within said scene, based on said captured 3D images (Lee: para [0022], “generates a dynamic 3D model of the scene/object(s) as it receives scans from the sensor 102 and uses the dynamic 3D model as input to the 3D vision processing”); and

obtain image content for said scene (Lee: para [0023], “The augmented reality rendering module 108 also receives image content (e.g., still images or graphics, live video, animation, and the like) as input from an external source, such as a camera, an image file, a database, and so forth”); 

a projector configured to project projectable visual content onto said surfaces within said scene (Lee: para [0028]),

wherein said capturing device, said computer processor, and said projector are configured to repeat their operation and update said projectable visual content (Lee: para [0038]).

Lee does not teach  that the dynamically changing image is a construction site but Golparvar-Fard does teach:
construction site (Golparvar-Fard: Abstract, “rectifying and transforming the 3D as-built model to a site coordinate system existing within a 3D as-planned building information model ("as-planned model");”, Fig. 2, para [0061]); 

a construction plan associated with a construction to be built in said scene (Golparvar-Fard: Abstract, Fig. 2, para [0061], “These two labeled, as-built and as-planned spaces may be fed into a Bayesian model and used to assess progress through a Support Vector Machine (SVM) classifier 290. Finally, the detected as-built elements, camera parameters plus 4D BIM may be stored in a detected dense 3D as-built model database 295 and be fed into a four-dimensional augmented reality (D.sup.4AR) viewer 270 to visualize the as-built and as-planned models, and to visualize progress deviations in an integrated fashion”);

generate projectable visual content (Golparvar-Fard: para [0013], “displays the projection of voxel”; para [0079], “(i.e., the boundaries of the voxel projection)”) based on:

i)    a desired future state of construction based on the construction plan (Golparvar-Fard: Abstract, “overlaying the 3D as-built model with the 3D as -planned model for joint visualization thereof to display progress towards completion of a structure shown in the 3D as -planned model”; a planned model would be the desired future state of the construction); and,

ii)    a current state of the site based on said 3D model of surfaces within said scene (Golparvar-Fard: Abstract, “overlaying the 3D as-built model with the 3D as -planned model for joint visualization thereof to display progress towards completion of a structure shown in the 3D as -planned model”; the current state is the as-built state of the construction); and

The subject matter of claim 1 differs from Lee in that the physical object is a construction site and the content to be projected is a construction plan. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lee (directed to projecting augmented reality of an image) with Golparvar-Fard (directed to applying augmented reality for monitoring construction processes) and arrived at projecting an augmented reality content in a construction site. One of ordinary skill in the art would have been motivated to make such a combination to “gather, analyze, and (Golparvar-Fard: para [0006]). 

Regarding claim 2, Lee does not teach but Golparvar-Fard does teach:
The system according to claim 1, wherein said 3D model of surfaces is a 3D point cloud comprising a set of data points disposed throughout said scene, and wherein said construction plan is converted and rendered into projectable visual content in accordance with said 3D point cloud (Golparvar-Fard: para [0040], “generating as-built three-dimensional (3D) and four-dimensional (4D) (3D+time) point cloud models using low resolution images; (2) generating an augmented reality environment by superimposing a building information model with the as-built point cloud model; and (3) automated progress monitoring using the building information model integrated with a 3D or 4D point cloud model.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lee (directed to projecting augmented reality of an image) with Golparvar-Fard (directed to applying augmented reality for monitoring construction processes) and arrived at projecting an augmented reality content over a construction site. One of ordinary skill in the art would have been motivated to make such a combination to “gather, analyze, and visualize construction progress monitoring data (e.g., actual progress or as-built, expected progress or plan, and their deviations), which needs to be easily and quickly shared among project stakeholders” (Golparvar-Fard: para [0006]). 

Regarding claim 3, Lee does not teach but Golparvar-Fard does teach:
The system according to claim 1, wherein said system is further configured to compare said current state of the construction with said construction plans and therefrom determine a level of construction accuracy (Goldparvar-Fard: para [0216], “It also allows the as-built progress be compared with the as-planned 4D model, serving as a baseline for visualizing progress deviations.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lee (directed to projecting augmented reality of an image) with Golparvar-Fard (directed to applying augmented reality for monitoring construction processes) and arrived at projecting an augmented reality content over a construction site. One of ordinary skill in the art would have been motivated to make such a combination to “gather, analyze, and visualize construction progress monitoring data (e.g., actual progress or as-built, expected progress or plan, and their deviations), which needs to be easily and quickly shared among project stakeholders” (Golparvar-Fard: para [0006]). 

Regarding claim 4, Lee does not teach but Golparvar-Fard does teach:
The system according to claim 3, wherein said processor is further configured to assess said level of construction accuracy in accordance with a misalignment threshold (Golparvar-Fard: para [0047], “automatically recognize progress deviations by comparing measurements of progress with dynamic thresholds learned through a Support Vector Machine (SVM) classifier. Not only does this model quantify progress automatically, but it also accounts for occlusions and recognizes if reconstructed building elements are missing because of occlusions or because of changes. This makes the presented model the first probabilistic model for automated progress tracking and visualization of deviations that melds both as-planned models and unordered daily photographs in a principled way. The presented model may use existing information without adding the burden of explicit data collection on project management teams. Herein, this model may be validated through tracking and visualizing progress on two building projects.”), and generate one or more of:

i)    a warning indication (Golparvar-Fard: para [0231], “communication of progress discrepancies”); and,

ii)    modified construction plans;

in the event that said level of construction accuracy contravenes said misalignment threshold (Golparvar-Fard: para [0047], “automatically recognize progress deviations by comparing measurements of progress with dynamic thresholds learned through a Support Vector Machine (SVM) classifier. Not only does this model quantify progress automatically, but it also accounts for occlusions and recognizes if reconstructed building elements are missing because of occlusions or because of changes”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lee (directed to projecting augmented reality of an image) with Golparvar-Fard (directed to applying augmented reality for monitoring construction processes) and arrived at projecting an augmented reality content over a construction site. One of ordinary skill in the art would have been motivated to make such a combination to “gather, analyze, and visualize construction progress monitoring data (e.g., actual progress or as-built, expected progress or plan, and their deviations), which needs to be easily and quickly shared among project stakeholders” (Golparvar-Fard: para [0006]). 


Regarding claim 5, Lee does not teach but Golparvar-Fard does teach:
The system according to claim 1, wherein said construction plans comprise a construction schedule, and wherein said system is further configured to compare said current state of the construction with said construction schedule and therefrom determine a level of construction timeliness (Golparvar-Fard: Fig. 18, para [0036], “FIG. 29 is a series of images showing: (a) a concrete circular column manually colored with red as behind-schedule;).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lee (directed to projecting augmented reality of an image) with Golparvar-Fard (directed to applying augmented reality for monitoring construction processes) and arrived at projecting an augmented reality content over a construction site. One of ordinary skill in the art would have been motivated to make such a (Golparvar-Fard: para [0006]).
 
Regarding claim 6, Lee does not teach but Golparvar-Fard does teach:
The system according to claim 5, wherein said processor is further configured to assess said level of construction timeliness in accordance with a construction timeline, and generate one or more of:

i)    a warning indication (Golparvar-Fard: para [0036], “FIG. 29 is a series of images showing: (a) a concrete circular column manually colored with red as behind-schedule;); and,

ii)    modified construction plans;

in the event that said level of construction timeliness contravenes said construction timeline (Golpavar-Fard: para [0105], “FIG. 16 shows the results of visualizing the outcome of the progress detection model. In these cases, the behind or on-schedule IFC elements are color-coded with red and green accordingly. For those elements for which progress is not reported, the color remains gray. Such color-coding scheme facilitates observation of the accuracy of progress detection, yet if needed, allows corrections to be made on a case-by-case basis.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lee (directed to projecting augmented reality of an image) with Golparvar-Fard (directed to applying augmented reality for monitoring construction processes) and arrived at projecting an augmented reality content over a construction site. One of ordinary skill in the art would have been motivated to make such a combination to “gather, analyze, and visualize construction progress monitoring data (e.g., actual progress or as-built, expected progress or plan, and their deviations), which needs to be easily and quickly shared among project stakeholders” (Golparvar-Fard: para [0006]). 

Regarding claim 7, Lee does not teach but Golparvar-Fard does teach:
The system according to claim 4, wherein said processor is further configured to automatically or selectively update said projectable visual content in accordance with one or more of:

i)    a manual user input;

ii)    said construction timeline (Golpavar-Fard: para [0105], “FIG. 16 shows the results of visualizing the outcome of the progress detection model. In these cases, the behind or on-schedule IFC elements are color-coded with red and green accordingly. For those elements for which progress is not reported, the color remains gray. Such color-coding scheme facilitates observation of the accuracy of progress detection, yet if needed, allows corrections to be made on a case-by-case basis.”); and,

iii)    said modified construction plans.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lee (directed to projecting augmented reality of an image) with Golparvar-Fard (directed to applying augmented reality for monitoring construction processes) and arrived at projecting an augmented reality content over a construction site. One of ordinary skill in the art would have been motivated to make such a combination to “gather, analyze, and visualize construction progress monitoring data (e.g., actual progress or as-built, expected progress or plan, and their deviations), which needs to be easily and quickly shared among project stakeholders” (Golparvar-Fard: para [0006]). 

Regarding claim 8, Lee does not teach but Golparvar-Fard does teach:
The system according to claim 3, wherein said system further comprises a communication module, and wherein said processor is further configured to transmit, using said communication module, one or more feedback or status updates to external or internal entities regarding at least one of: said level of construction accuracy and said level of construction timeliness (Golparvar-Fard: para [0231], “communication of progress discrepancies”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lee (directed to projecting augmented reality of an image) with Golparvar-Fard (directed to applying augmented reality for monitoring construction processes) and arrived at projecting an augmented reality content over a construction site. One of ordinary skill in the art would have been motivated to make such a combination to “gather, analyze, and visualize construction progress monitoring data (e.g., actual progress or as-built, expected progress or plan, and their deviations), which needs to be easily and quickly shared among project stakeholders” (Golparvar-Fard: para [0006]). 

Regarding claim 9, Lee does not teach but Golparvar-Fard does teach:
The system according to claim 8, wherein said feedback or status updates comprise alert or warning information, and wherein said alert or warning information comprises one or more of:
i)    information on construction quality;
ii)    information on divergence between said current state of the construction and said construction plan (Golparvar-Fard: para [0231], “communication of progress discrepancies”);
iii)    information concerning statistical or scheduling divergence (Golpavar-Fard: para [0105], “FIG. 16 shows the results of visualizing the outcome of the progress detection model. In these cases, the behind or on-schedule IFC elements are color-coded with red and green accordingly. For those elements for which progress is not reported, the color remains gray. Such color-coding scheme facilitates observation of the accuracy of progress detection, yet if needed, allows corrections to be made on a case-by-case basis.”);
iv)    information concerning potential safety hazards;
v)    information on size measurements of rooms or buildings; and,
vi)    information on resource usage.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lee (directed to projecting augmented reality of an image) with Golparvar-Fard (directed to applying augmented reality for monitoring construction processes) and arrived at projecting an augmented reality content over a construction site. One of ordinary skill in the art would have been motivated to make such a combination to “gather, analyze, and visualize construction progress monitoring data (e.g., actual progress or as-built, expected progress or plan, and their deviations), which needs to be easily and quickly shared among project stakeholders” (Golparvar-Fard: para [0006]). 

Regarding claim 10, Lee does not teach but Golparvar-Fard does teach:
The system according to claim 1, wherein said projectable visual content comprises one or more of:

i)    power wiring and outlets;
ii)    ditches;
iii)    air conditioning ducts or tubes;
iv)    ventilation channels;
v)    windows (Golparvar-Fard: para [0181], “(e.g., symmetrical patterns of facade, similar architectural columns, typical window details)”);
vi)    room or building beams;
vii)    pipe channels;
viii)    elevator shafts;
ix)    instructions or guidance;
x)    hidden objects;
xi)    levels or gridlines;
xii)    walls or other surfaces (Golparvar-Fard: para [0066], “foundation walls and columns”); and,
xiii)    templates.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lee (directed to projecting augmented reality (Golparvar-Fard: para [0006]). 

Regarding claim 11, Lee does not teach but Golparvar-Fard does teach:
The system according to claim 4, wherein said system further comprises a display device (Golparvar-Fard: para [0239]), and wherein said processor is further configured to generate a warning or prompt on said display device in the event that said modified construction plans are generated (Golparvar-Fard: para [0052], “RFPs (Requests for Proposal) or change orders are reflected in the revised plan model”, para [0195], “(3) updating the model based on schedule revisions, approved RFIs, RPFs and change orders to continuously revise the as-planned model based on scheduled changes”, “6. The computer system of claim 4, where the processor is further configured to track building progress based on an application of the unordered group of images to which is iteratively added on a daily basis, to update the 3D as-built model as compared to the 4D as-planned model.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lee (directed to projecting augmented reality of an image) with Golparvar-Fard (directed to applying augmented reality for monitoring construction processes) and arrived at projecting an augmented reality content over a construction site. One of ordinary skill in the art would have been motivated to make such a combination to “gather, analyze, and visualize construction progress monitoring data (e.g., actual progress or as-built, expected progress or plan, and their deviations), which needs to be easily and quickly shared among project stakeholders” (Golparvar-Fard: para [0006]). 

Regarding claim 12, Lee does not teach but Golparvar-Fard does teach:
The system according to claim 11, wherein said system further comprises an input device (Golparvar-Fard: para [0239], “the computer system 3200 may include an input device 3225, such as a keyboard or mouse, configured for a user to interact with any of the components of system 3200.), and wherein said modified construction plans may be accepted or rejected using said input device (Golparvar-Fard: para [0052], “RFPs (Requests for Proposal) or change orders are reflected in the revised plan model”, para [0195], “(3) updating the model based on schedule revisions, approved RFIs, RPFs and change orders to continuously revise the as-planned model based on scheduled changes”, “6. The computer system of claim 4, where the processor is further configured to track building progress based on an application of the unordered group of images to which is iteratively added on a daily basis, to update the 3D as-built model as compared to the 4D as-planned model.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lee (directed to projecting augmented reality of an image) with Golparvar-Fard (directed to applying augmented reality for monitoring construction processes) and arrived at projecting an augmented reality content over a construction site. One of ordinary skill in the art would have been motivated to make such a combination to “gather, analyze, and visualize construction progress monitoring data (e.g., actual progress or as-built, expected progress or plan, and their deviations), which needs to be easily and quickly shared among project stakeholders” (Golparvar-Fard: para [0006]). 

Regarding claim 13, Lee teaches:
The system according to claim 1, wherein said system further comprises a sensor configured to detect whether said capturing device has been moved relative to said scene, and wherein said capturing device, said computer processor, and said projector are configured to immediately repeat their operation in the event that said capturing device is determined to have been moved relative to said scene (Lee: para [0007], “the 3D sensor captures the one or more scans in real time and streams the captured scans to the computing device. In some embodiments, the computing device updates the 3D models of the physical object as each scan is received from the 3D sensor. In some embodiments, the 3D models of the physical object are generated by the computing device using a simultaneous location and mapping technique.”, para [0040], “can be used to provide augmented reality projections onto scenes and/or object(s) where both the scene/object(s) and the projector are moving--thereby creating a dynamic 3D image generation and projection methodology”).

Regarding claim 14, Lee teaches:
The system according to claim 1, wherein said capturing device, said computer processor, and said projector are configured to periodically repeat their operation and update said projectable visual content (Lee: para [0007], “the 3D sensor captures the one or more scans in real time and streams the captured scans to the computing device. In some embodiments, the computing device updates the 3D models of the physical object as each scan is received from the 3D sensor. In some embodiments, the 3D models of the physical object are generated by the computing device using a simultaneous location and mapping technique”, para [0009], “the computing device automatically renders an updated image map for projection onto the physical object based upon movement of the physical object in the scene. In some embodiments, movement of the physical object in the scene comprises rotation, change of location, or change of orientation. In some embodiments, the computing device automatically renders an updated image map for projection onto the physical object based upon movement of the projector in relation to the physical object”).

Regarding claim 18, Lee teaches:
The system according to claim 1, wherein said projectable visual content comprises maintenance schematics, and wherein said projector is operable to project said projectable visual content onto surfaces within a fully constructed building (It is unclear what ‘maintenance schematics’ would be as there is no definition in the disclosure. It is therefore interpreted as instructions to repair defects; Lee: para [0043], “Parts inspection--the method and system described herein can highlight the location of defects on various parts, e.g., of an apparatus or a machine, directly on the part relative to what a non-defective part should look like. For example, if a part is broken or missing a piece, the method and system can superimpose a non-defective part directly onto the broken part to show a supervisor or repairperson precisely where the defect is (including the use of different colors--e.g., red for missing pieces) and what the intact part should look like.”).

Regarding claim 19, Lee teaches:
The system according to claim 1, wherein said system further comprises at least one of: an external user interface module and an internal user interface module, and wherein each of said external user interface modules and internal user interface modules are configured to at least one of: issue control commands to said system, and display information to a user (Lee: para [0048], “To provide for interaction with a user, the above described techniques can be implemented on a computer in communication with a display device, e.g., a CRT (cathode ray tube), plasma, or LCD (liquid crystal display) monitor, for displaying information to the user and a keyboard and a pointing device, e.g., a mouse, a trackball, a touchpad, or a motion sensor, by which the user can provide input to the computer (e.g., interact with a user interface element). Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, and/or tactile input.”).


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0358382 (“Lee”) in view of US 2013/0155058 (“Golparvar-Fard”), further in view of US 2018/0143756 (“Mildrew”).
Regarding claim 15, Lee does not teach but Mildrew does teach:
The system according to claim 1, wherein said capturing device is a 2D camera operable to capture 2D images, and wherein said 3D images of said scene are constructed from a combination of said 2D images and other data (Mildrew: para [0075], “the representation selection component 410 can select a 2D image or previously generated 3D representation of the 3D model that corresponds (or most closely corresponds) to the desired position, orientation and/or field of view of the 3D model. In other embodiments, the representation selection component 410 can direct the 3D model generation component 406 to generate a representation of the 3D model that combines two or more 2D images or 3D data and 2D image data and provides a perspective of the 3D model corresponding to the desired position, orientation and/or field of view of the virtual camera”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lee and Golparvar-Fard (directed to projecting augmented reality of an image) with Mildrew (directed to 2D camera with scene construction) and arrived at projecting an augmented reality content over a construction site with scene construction. One of ordinary skill in the art would have been motivated to make such a (Mildrew: para [0003]). 

Regarding claim 16, Lee does not teach but Mildrew does teach:
The system according to claim 1, wherein said projector and said capturing device share one or more common components (Mildrew: para [0060], “a LIDAR, hand-held laser line scanner, structured light projectors paired with cameras such as the Microsoft.RTM. Kinect”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lee and Golparvar-Fard (directed to projecting augmented reality of an image) with Mildrew (directed to 2D camera paired with projector) and arrived at projecting an augmented reality content over a construction site with 2D camera paired with projector. One of ordinary skill in the art would have been motivated to make such a combination “to further enhance digital 3D models with characteristics extending beyond the structured visual aspects” (Mildrew: para [0003]). 

Regarding claim 17, Lee does not teach but Mildrew does teach:
The system according to claim 1, wherein said system further comprises a sensor operable to detect one or more of: the presence and distance of a user, and wherein said projector is configured to terminate operation in the event that said user lies between said projector and said surfaces within said scene (Mildrew: para [0100]), “According to these embodiments, in some implementations, a point, area or object associated with a tag may be included in volume that of a 3D model represented by a representation, however based on the perspective of the representation, the point, area or object may be blocked or partially blocked by another component, object, or part of the representation”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lee and Golparvar-Fard (directed to projecting (Mildrew: para [0003]). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148